Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

                                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice
  March 15, 2017
                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  155221                                                                                               Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices




  DARRYL MCGORE,

                 Plaintiff-Appellant,

  v                                                                  SC: 155221
                                                                     COA: 335577
  SAGINAW CORRECTIONAL FACILITY                                      Saginaw CC: 15-026486-CZ
  WARDEN and QUARTERMASTER
  SUPERVISOR,

             Defendants-Appellees.
  ____________________________________/

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of February 21, 2017, the Clerk of the Court is
  hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 15, 2017
           jam
                                                                                Clerk